Citation Nr: 0311970	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  94-29 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002), for left 
nephrectomy and partial removal of the 11th rib, as a result 
of Department of Veterans Affairs (VA) medical treatment.

2.  Entitlement to an increased (compensable) evaluation for 
tuberculous pleurisy, inactive.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to June 1954, and from March 1956 to March 1958. 

This matter arises from various rating decisions rendered by 
the VA Regional Office (RO) in Houston, Texas, that denied 
the benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the appellate process, the veteran submitted 
additional evidence to the Board.  Pursuant to former 
38 C.F.R. § 20.1304(c), any pertinent evidence submitted by 
the appellant or representative which was accepted by the 
Board under the provisions of 38 C.F.R. § 20.1304(a) and (b), 
as well as any such evidence referred to the Board by the 
originating agency under 38 C.F.R. § 19.37(b), was required 
to be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case unless that procedural right was waived by the appellant 
or representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.  

On January 23, 2002, the final rules were published in the 
Federal Register amending the Board's Appeals Regulations and 
Rules of Practice to permit the Board to obtain evidence, 
clarify the evidence, cure a procedural defect, or perform 
any other action essential for a proper appellate disposition 
in any appeal properly before it without having to remand the 
appeal to the agency of original jurisdiction.  The new rules 
also permit the Board to consider additional evidence without 
having to refer the evidence to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  In particular, 38 C.F.R. 
§ 20.1304 was amended by removing paragraph (c) in its 
entirety.

The rule changes and amendments made by 67 Fed. Reg. 3099 
(Jan. 23, 2002), were effective as of February 22, 2002.  The 
amendments apply to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, and to 
appeals pending, whether at the Board, the United States 
Court of Appeals for Veterans Claims, or the United States 
Court of Appeals for the Federal Circuit, on February 22, 
2002.  Also, as stated in the Supplementary Information that 
accompanied the final amendments, these rules and rule 
changes apply "to all pending appeals."  67 Fed. Reg. 3099, 
3103-104.  As such, the Board will consider the additional 
evidence submitted by the veteran while his appeal was 
pending at the Board accordingly.  

During the appellate process, the veteran raised the 
additional issue of the propriety of a prior reduction in the 
evaluation of his service-connected tuberculous pleurisy.  In 
addition, the report of an independent medical examiner 
obtained by the Board indicates that the incisional hernia 
resulting from the left nephrectomy performed at a VA medical 
facility may not have been a necessary or foreseeable 
consequence of that surgery.  The question of the veteran's 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for the incisional hernia also has not been addressed by the 
RO, but is, however, reasonably raised by the record.  
Neither of the foregoing issues has been developed or 
certified for appeal.  See 38 U.S.C.A. § 7105.  Nor is either 
"inextricably intertwined" with the issues now on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As 
such, they are referred to the RO for all action deemed 
necessary.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The removal at a VA medical facility of the veteran's 
left kidney and left 11th rib was a medical necessity.  

3.  The veteran did not sustain additional disability as a 
result of VA medical and surgical treatment in the form of a 
left radical nephrectomy and left 11th rib removal. 

4.  The veteran's service-connected tuberculous pleurisy is 
inactive and asymptomatic.  


CONCLUSIONSOF LAW

1.  A grant of disability compensation pursuant to 
38 U.S.C.A. § 1151 for removal of the veteran's left kidney 
and left 11th rib is not warranted.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 (2002).  

2.  A compensable rating for tuberculous pleurisy is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code (DC) 
6732, 38 C.F.R. § 4.89 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date 


but not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department and regulations of the Department 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
For purposes of this determination, the Board will assume 
that the VCAA is applicable to claims or appeals pending on 
the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim, inform him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information, and inform him of his appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claims, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Thus, he was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  He also was given an opportunity to submit 
additional evidence in support of his claims.  In addition, 
the Board, on its own motion, sought the opinion of 
independent medical examiners regarding the merits of the 
veteran's claims.  Finally, by letter dated January 7, 2003, 
the veteran was notified of detailed information about the 
new rights provided under the VCAA.  That correspondence 
described the evidence needed to substantiate his claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Under the circumstances, all relevant facts have been 
properly developed, and all evidence necessary for an 
equitable disposition of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for 


VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claims.  

II.  Disability Compensation Pursuant to 38 U.S.C.A. § 1151 
for Additional Disability Resulting from Removal of the Left 
Kidney and Left 11th Rib

The veteran contends that VA surgery to remove his left 
kidney and left 11th rib resulted in disability beyond that 
originally contemplated.  He asserts that the removal of his 
left 11th rib was unnecessary, and that he experiences 
left-sided pain as a result of such surgery.  

When a veteran suffers additional disability as the result of 
VA medical treatment, and such disability is not the 
continuance or natural progress of a preexisting disease or 
injury, compensation shall be payable pursuant to the 
provisions of 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.358.  
Parenthetically, 38 U.S.C.A. § 1151 was amended to require a 
showing of negligence or fault by VA for recovery for claims 
filed on or after October 1, 1997.  The Board notes that the 
veteran is not required to show such fault or negligence in 
this case, because his claim was filed prior to the foregoing 
date.  See generally Brown v. Gardner, 513 U.S. 155 (1994).  
In order to meet the threshold requirements of 38 U.S.C.A. 
§ 1151, there must be prima facie evidence of a nexus between 
a disease or injury incurred and VA medical treatment.  See 
38 C.F.R. § 3.358(b), (c).  

The facts are as follows.  As the result of cardiac 
catheterization conducted by VA in June 1992, the veteran was 
noted to have a left renal mass.  At that time, he reported a 
history of left-sided pain that had existed for many years.  
During the following month, he underwent a left radical 
nephrectomy.  This was accomplished by removing the 11th left 
rib.  Prior to the surgery, the veteran was informed of the 


need for removal of the left kidney and possible removal of 
the left 11th rib because of the renal mass that had been 
diagnosed.  The veteran signed a consent form indicating that 
he was aware of the nature and extent of the surgery to be 
performed and the reasons why it was necessary.  Following 
removal of the left kidney, pathological studies of the renal 
mass revealed the presence of renal cell carcinoma, clear, 
cell type, with a trabecular and cystic histologic pattern.  
The treating facility noted that removal of the veteran's 
left 11th rib not only was routine, but was required, so that 
surgeons can gain exposure to the kidney without harming 
other vital organs.  

In July 1996, further surgery was performed to correct an 
incisional hernia that had developed at the original site of 
the left radical nephrectomy. 

In May 2001, the opinion of an independent medical examiner 
was sought regarding the possibility of any additional 
disability resulting from the left nephrectomy and partial 
removal of the left 11th rib in July 1992, as well as surgery 
performed in July 1996 to correct the subsequent incisional 
hernia that had developed.  The examiner indicated that he 
found no evidence of residual disability as the result of the 
aforementioned surgical procedures.  He also indicated that 
the veteran had a history of preexisting left-sided pain that 
clearly antedated the left nephrectomy performed in 
July 1992, and that it was very unlikely that the veteran's 
current complaints of left-sided pain are attributable to the 
nephrectomy procedure or the subsequent incisional hernia 
repair.  He stated that it was conceivable that the 
nephrectomy and/or subsequent incisional hernia repair may 
have exacerbated the antecedent pain attributable to 
residuals of tuberculosis and pleurisy, but that in his 
opinion the probability and extent of such exacerbation was 
minimal.  Finally, he indicated that he saw no etiological 
relationship between the veteran's development of renal cell 
carcinoma and his service-connected tuberculous pleurisy.

Although the record is rather voluminous, the foregoing 
represents the pertinent evidence of record regarding the 
veteran's entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151, for residuals of a left nephrectomy and partial 
removal of the 


left 11th rib.  Regardless of the veteran's opinion to the 
contrary, the evidence simply does not indicate that the 
veteran sustained additional disability as the result of the 
foregoing nephrectomy and partial removal of his left 11th 
rib in July 1992.  See 38 C.F.R. § 3.358.  As such, 
compensation is not warranted for the disability claimed.  

III.  Increased (Compensable) Rating for Tuberculous Pleurisy

The veteran contends that his service-connected tuberculous 
pleurisy is more severe than currently evaluated.  
Parenthetically, it should be noted here that the veteran has 
been granted service connection for obstructive/restrictive 
airway disease pursuant to 38 C.F.R. § 4.97, DC 6600 as a 
disability directly due to tuberculous pleurisy.  The 
question remaining is whether tuberculous pleurisy results in 
any additional disability.  

Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Finally, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Tuberculous pleurisy, active or inactive shall be rated under 
38 C.F.R. §§ 4.88c or 4.89, whichever is appropriate.  See 
38 C.F.R. § 4.97, DC 6732.  In this case, because the veteran 
was granted service connection for tuberculous pleurisy in 
October 1954, the provisions of 38 C.F.R. § 4.89 are for 
application.  Therein, in the absence of a schedular 
compensable permanent residual, a noncompensable evaluation 
shall be assigned for inactive nonpulmonary tuberculosis.  
The question, 


then, is whether any additional residuals of tuberculous 
pleurisy, aside from the already rated 
obstructive/restrictive airway disease, are present.  

From a historical standpoint, the veteran was diagnosed with 
a left pleural effusion in August 1953 while in service.  
This was treated as tuberculous pleurisy, and chemotherapy 
was initiated.  The veteran then returned to active duty, and 
no evidence of reactivation of tuberculous pleurisy was 
observed.  In March 1958, his lung fields were observed to be 
clear, but obliteration of the left costophrenic angle by 
pleural thickening was diagnosed.  

A VA examination was conducted in October 1996.  The examiner 
noted the veteran's history of tuberculous pleurisy, as well 
as the veteran's complaints of constant pain on his left 
side.  At that time, he said he was able to walk no more than 
one-half block because of pain in the left side of the 
abdomen, and shortness of breath on exertion.  The physician 
noted that the veteran had no history of repeated lung 
infections or productive cough.  X-rays taken reflected a 
subcentimeter nodule in the right lower lobe that appeared to 
be calcified and consistent with a granuloma.  No other chest 
abnormalities were noted by X-ray.  The examiner diagnosed 
status post treatment of pulmonary tuberculosis manifested by 
left-sided pleural effusion with negative smears and 
cultures, and concluded that the disease process was 
inactive.  

In May 2002, the opinion of an independent medical examiner 
was sought regarding chronic residuals of the veteran's 
tuberculous pleurisy.  The physician indicated that although 
the veteran had experienced a bout of tuberculous pleurisy, 
the evidence did not indicate that he had ever had pulmonary 
tuberculosis.  After examining the record in detail, the 
physician indicated that, while the etiology of any 
restrictive lung defect was unclear, normal lung volume 
measurements previously found clinically that were taken 
between the episode of tuberculous pleurisy and the 
development of the restrictive lung defect first noted in 
1996 indicated with a reasonable degree of medical certainty 
that the tuberculous pleurisy 


did not cause the veteran's restrictive lung defect.  The 
physician did not indicate that the evidence demonstrated any 
current activity associated with the veteran's 
service-connected tuberculous pleurisy or any other residual 
disability associated therewith. 

In the absence of either currently active disease, or 
permanent residuals (other than the already service-connected 
and rated obstructive/restrictive airway disease), a 
compensable evaluation for tuberculous pleurisy, inactive, is 
not warranted.  See 38 C.F.R. § 4.89, 38 C.F.R. § 4.97, 
DC 6732.  In this regard, the veteran's complaints of left-
sided pain have not been associated clinically with the 
disability at issue.  

Alternatively, a rating in excess of that currently assigned 
for the veteran's tuberculous pleurisy may be granted if it 
is demonstrated that this disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2002).  In this regard, the 
percentage ratings in 38 C.F.R. Part 4 represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from service-connected diseases 
and their residual conditions in civil occupations.  See 
38 C.F.R. § 4.1.  There is no indication that the veteran's 
tuberculous pleurisy has required hospitalization, or that it 
has interfered with his employment beyond that contemplated 
by the scheduler provisions.  Absent evidence of either 
marked interference with employment or periods of 
hospitalization for the disability at issue, there is no 
basis to conclude that this disability is more severe than 
currently evaluated.  Thus, the failure of the RO to submit 
the case for consideration by the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
was not unreasonable in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See  Ferguson v. Principi, 273 F.3d, 1072 (Fed. 
Cir. 2001) (the statue 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for left 
nephrectomy and partial removal of the left 11th rib is 
denied.  

An increased (compensable) rating for tuberculous pleurisy is 
denied.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

